People v Robinson (2021 NY Slip Op 02665)





People v Robinson


2021 NY Slip Op 02665


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


432 KA 19-00804

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRONALD D. ROBINSON, JR., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TODD G. MONAHAN, LITTLE FALLS, FOR DEFENDANT-APPELLANT.
KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN (NOLAN D. PITKIN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered June 23, 2017. The judgment convicted defendant, upon a plea of guilty, of attempted assault in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Robinson ([appeal No. 1] — AD3d — [Apr. 30, 2021] [4th Dept 2021]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court